DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2020 and 7/13/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “face” “extend” “extension” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part’, “one thickness lying over or under another’, “an often limited part of a whole” “to have the front oriented towards” “to stretch out in distance” “a property whereby something occupies space” respectively. Further note the limitation “contact” is being interpreted to include “direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwahashi et al (WO2017/175686 hereinafter Iwahashi with US 2019/0035771 being used as an english language equivalent).
Regarding Claim 1, Iwahashi discloses in Figs  6, 8A, 8B: A semiconductor module, comprising:
an insulating substrate (8D) having a surface in a first direction:
a first conductor (14D3) disposed on the surface of the insulating substrate, the first conductor having a surface in the first direction (top to bottom of Fig 6);
a second conductor  (14D2) disposed on the surface of the insulating substrate (8D), the second conductor having a surface in the first direction;
a first semiconductor element (Q3) disposed on the surface of the first conductor;
a second semiconductor element (Q6) disposed on the surface of the second conductor, the second semiconductor element being located in a second direction (left to right of Fig 6) viewed from the first semiconductor element (Q3);
a first busbar (17/14U) connected to the surface of the first conductor (14D3) in a region between the first semiconductor element (Q3) and the second semiconductor element (Q6) as viewed in the first direction, the first busbar being supplied with one of a first potential and a second potential;
a second busbar (16/6U) connected to the second semiconductor element (Q6), the second busbar being supplied with an other of the first potential and the second potential; and 
an output busbar (5) connected to the surface of the second conductor (14D2) in the region between the first semiconductor element (Q3) and the second semiconductor  
 the output busbar (5) is disposed at least partially overlapping the first busbar as viewed in the first direction (See Figs 8A and 8B showing the overlap), 
the output busbar (5) is located in the first direction viewed from the first busbar (17/14U) in a region where the output busbar and the first busbar overlap each other, as viewed in the first direction (See Fig 6 and 8B), and 
the output busbar (5) outputs the first potential or the second potential supplied to the first semiconductor element (Q3) or the second semiconductor element (Q6) [0118, 0119, 0124,0129,0131] (Also see mark-up for Claim 2). 
Examiner further notes that the limitations of “the first busbar being supplied with one of a first potential and a second potential”, “the second busbar being supplied with an other of the first potential and the second potential” and “the output busbar (5) outputs the first potential or the second potential supplied to the first semiconductor element (Q3) or the second semiconductor element” are considered to be functional/operational limitations of the semiconductor module as claimed.
Note that is it is the Office’s position that the above limitations are directed to a method of using the device and that because the device of Iwahashi has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  


Regarding Claim 2, Iwahashi discloses in Figs 6, 8A, 8B: The semiconductor module according to claim 1, wherein the first busbar (17/14U) further includes a busbar extension (See mark-up below) extending in the second direction (left to right of page in Fig 6) relative to an end of the first conductor (14D3) in the second direction as viewed in the first direction, and the busbar extension faces the output busbar (5) 9See broadest reasonable interpretation of the limitations “face”, “extend” in the note above).

    PNG
    media_image1.png
    533
    767
    media_image1.png
    Greyscale


Regarding Claim 3, Iwahashi discloses in Figs 4, 6, 8A, 8B: The semiconductor module according to claim 2, wherein the first busbar (17/14U) further includes a busbar hook-shaped portion (17) extending from the busbar extension in a direction opposite to the first direction (bottom to top of the page in Fig 6).

Regarding Claim 4, Iwahashi discloses in Figs 6, 8A, 8B: The semiconductor module according to claim 1, wherein each of the first conductor (14D3), the second conductor (14D2), the first busbar (17/14U), the second busbar (16/6U), and the output busbar (5) includes a rectangular portion longer in a third direction (front to back of page in Fig 6 or top to bottom of page in Fig 8B) than in the second direction as viewed in the first direction, the third direction being perpendicular to the first direction and the second direction. Examiner notes that the limitation “portion” is being interpreted broadly per MPEP 2111 and 2111.01 as shown in the note above. One of ordinary skilled in the art could arbitrarily choose a rectangular portion of each of the first conductor, the second 

Regarding Claim 5, Iwahashi discloses in Figs 4, 6, 8A, 8B: The semiconductor module according to claim 4, wherein the first semiconductor element (Q3) is one of a plurality of first semiconductor elements ( Q3, Q2, Q1), the second semiconductor element (Q6) is one of a plurality of second semiconductor elements (Q4, Q5, Q6), the plurality of first semiconductor elements are disposed on the surface of the first conductor (14D3) side by side in the third direction, and the plurality of second semiconductor elements are disposed on the surface of the second conductor (14D2) side by side in the third direction (See Fig 4 and Fig 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811